UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
TREVOR SANDRAS, ET AL. CIVIL ACTION NO. 16-0239
Versus JUDGE ELIZABETH FOOTE

EXPEDITORS & PRODUCTION MAGISTRATE JUDGE WHITEHURST
SERV. CO.
JUDGMENT

This matter Was referred to United States Magistrate Judge Ca:rol B. Whitehurst
for report and recommendation After an independent review of the record, and noting
the absence of any obj ections, this Court concludes that the Magistrate Judge’s report
and recommendation is correct and adopts the findings and conclusions therein as its
oWn. Accordingly,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the
Joint Motion for Approval of Confidential Settlement Agreement and Release [Doc.
69] and the Unopposed Motion for Attomey’ s Fees and Litigation Expenses [Doc. 71]

are hereby GRANTED.

f `_
THUS DONE AND SIGNED in Shreveport, Louisiana on this ;2 cUJ/

day of March, 2019.

 

 

